DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The claims were amended to try to integrate allowable subject matter into the dependent claims.  However, the amendment has created new 112 issues not previously present.  Therefore, the new 112 rejections follow necessitated by amendment, so this action is deemed final. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 lines 20-23, contains the limitation an electrode pair extending longitudinally through the longitudinal chamber, and an electrode pair extending longitudinally through at least a portion of the chamber. The claim then goes on to say the fluid flows around the pair of electrodes. It is unclear if this is intended to mean one or both pair of electrodes, or which pair. The scope of the claim is unclear and the claim is therefore indefinite. Perhaps applicant intended said or a second set of electrodes. 
 	Since claims 2-6, and 11-14 depend from claim 1 they contain essentially the same subject matter and are rejected for at least the same reasons.
 	Claim 11 is drawn to “the chamber is a first horizontal chamber” in line 2.  The chamber is disclosed as being horizontal in claim 1, therefore it is unclear if this is the same chamber or a different chamber of how it may be both longitudinal and horizontal.  The scope of the claim is unclear and the claim is indefinite. 
 	Claim 11 is also drawn to a cavitation nozzle in line 5, it is unclear if this is the same of a different nozzle as claimed in claim 1.  It is also unclear if the electrode pairs of line 8 are the electrodes of claim 1 or different electrodes. The scope of the claims is unclear and the claim is indefinite.  Perhaps applicant intended said nozzle/electrode pair. 
 	Since claims 12-14 depend from claim 11 they contain essentially the same subject matter and are rejected for at least the same reasons.
Allowable Subject Matter
Claims 8-10, 16, and 18-21 are  allowed. The following is an examiner’s statement of reasons for allowance: The prior art does not disclose nor fairly disclose: 
 A cavitation nozzle configured to receive aqueous fluid from the fluid inlet of the cavitation/electrocoagulation reactor and eject the aqueous fluid into the first longitudinal chamber; one or more ultrasonic transducers affixed to the walls of the first longitudinal chamber and located downstream of the cavitation nozzle; and an electrode pair, wherein both electrodes in the electrode pair extend through the second longitudinal chamber but only one of the electrodes extends into and through the first longitudinal chamber.
A cavitation nozzle upstream of the chamber and configured to receive aqueous fluid from the media reactor; an electrode pair extending through at least a portion of the chamber, such that aqueous fluid received by the chamber passes between the electrode pair; and an ultrasound transducer positioned peripheral to the electrode pair and having an energy-emitting surface facing toward the electrode pair.
The electrode pair is angled relative to a plane defined by a wall of the chamber and disposed diagonally between opposing corners of the chamber; and an ultrasound transducer positioned peripheral to the electrode pair and having an energy-emitting surface facing toward the electrode pair.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/Examiner, Art Unit 1774